Citation Nr: 0424326	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  99-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than November 4, 
1994, for the grant of service connection for posttraumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from October 1965 to 
March 1970.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran testified before an RO hearing officer in June 
2001.  The veteran and his spouse testified before the 
undersigned Veterans Law Judge sitting at the RO in June 
2002. 

In 2003 VA medical records were received dated in 1999 
without a waiver of initial review by the RO.  These records 
are either copies of records previously on file or are not 
relevant to the current claim.  As such initial review by the 
RO is not necessary.

In May 2003 the RO determined that there was no clear and 
unmistakable error in an unappealed rating decision in 
November 1983 that denied service connection for post-
traumatic stress disorder.  The veteran has not appealed that 
decision. 


FINDINGS OF FACT

1.  In a July 1993rating decision, the RO denied entitlement 
to service connection for PTSD.  The veteran did not appeal 
that decision.  

2.  The RO received the veteran's application to reopen a 
claim of entitlement to service connection for PTSD on 
November 4, 1994. 

3.  In an October 1997 rating decision the RO granted service 
connection for PTSD, and correctly assigned an effective date 
of November 4, 1994, the date of receipt of the veteran's 
claim


CONCLUSION OF LAW

The criteria for an effective date prior to November 4, 1994, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.400, 
3.155 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims.  The appellant was 
provided copies of the rating decisions, and a statement of 
the case dated in March 2002.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding the 
claims.  

Further, in a November 2002 letter, the RO specifically 
informed the appellant of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The RO has obtained the 
records identified by the appellant to include 1983 treatment 
records form the Wards worth VA medical Center in Los 
Angeles, California and the Social Security records.  The 
record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate the claims.  

The Board notes that the November 2002 VCAA letter was mailed 
to the appellant subsequent to the appealed rating decision 
in violation of the VCAA and the appellant has not been 
specifically informed to provide any evidence in his 
possession that pertains to the claim as set forth in 
38 C.F.R. § 3.159(b)(1).  The Board, however, finds that in 
the instant case the appellant has not been prejudiced by 
this defect.  In this regard, the Board notes the appellant 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) reflect that he 
was evaluated for mental health purposes in March 1970 in 
preparation for an administrative separation.  No 
disqualifying mental defect was found.  

The veteran filed his original claim for service connection 
on July 19, 1983, by submitting a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  He requested 
service connection for "Mental" and indicated that the 
condition began in 1968.  

A VA psychiatric examination in September 1983 revealed a 
diagnosis of PTSD. 

In a November 1983 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of that 
decision and of his appellate rights.  The veteran did not 
appeal that decision which is final.  38 U.S.C.A. § 7105 
(West 2002).

In October 1991, the veteran applied for service connection 
for PTSD.  In July 1993, the RO denied a claim for service 
connection for PTSD.  In July 7, 1993 the RO informed the 
veteran that his claim for an increased rating for PTSD was 
denied.  He was furnished his appellate rights.  

On November 4, 1994, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD.  In an October 1997 rating decision, the 
RO established service connection for PTSD effective from 
November 4, 1994 (later rated as 100 percent disabling from 
November 4, 1994).  

In September 1995, the veteran reported that he had been 
adjudicated by the Social Security Administration (SSA) to be 
totally disabled from working due to PTSD in 1984.  The RO 
obtained an October 1984 report of mental evaluation from SSA 
in June 1996 that reflects diagnoses of paranoid 
schizophrenia and major depressive reaction.

In August 2000, the veteran requested an earlier effective 
date for an award of the 100 percent rating based on SSA 
records that found him to be unemployable in 1984.  He 
asserted that the SSA records carried an "inferred claim of 
unemployability".  

In November 2001, the veteran testified before an RO hearing 
officer that he received treatment for PTSD in the early 
1980s at Brentwood and Wadsworth VA Medical Centers.  

In February 2002, the RO received SSA records that reflect 
treatment for PTSD-related problems in June 1983.

Of record are VA and private medical records covering 
treatment for various disorders, including PTSD from 1983 to 
2003.

In June 2002, the veteran testified before the undersigned 
member of the Board that he received SSA disability in the 
early 1980s, which was evidence of PTSD at that time.  He 
testified that he did not recall receiving notice of a 1992 
VA denial of his PTSD claim.  M.S. testified that the veteran 
was hospitalized for tuberculosis in the early 1990s.  The 
veteran's representative alleged grave procedural error or 
other error on the part of the RO for not obtaining 
additional VA medical records prior to making its decision in 
1983.  In April and November 2003, the RO obtained additional 
VA outpatient treatment reports from the Greater Los Angeles 
VA healthcare system.  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2003).

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

In this regard the evidence shows that subsequent to the July 
1993 rating action that denied service connection for PTSD, 
the RO incorrectly informed the veteran that his claim for an 
increased rating for PTSD was denied.  However, the October 
1991 application for service connection for PTSD and the 
November 1994 statement to reopen his claim for service 
connection for PTSD clearly show that the veteran was aware 
that his claim for service connection had not been granted.  
He did not appeal the July 1993 decision, which is now final.  
38 U.S.C.A. § 7105 (West 2002).  Therefore the issue is 
whether a claim was received between July 8, 1993 and 
November 3, 1994.

As set out above, the effective date of a grant of service 
connection based on new and material evidence other than 
service department records is the later of the date of 
receipt of the reopened claim or the date entitlement arose.  
In this case a review of the veteran's statements and VA and 
private medical records shows that no claim to reopen, either 
formal or informal, is of record between July 8, 1993 and 
November 3, 1994.  In October 1997 the RO granted service 
connection for PTSD granted based on new and material 
evidence other than service department records.  The RO 
assigned as the effective date November 4, 1994, the date of 
receipt of claim.  The Board concurs with this decision.  
Accordingly, an effective date prior to November 4, 1994 is 
not warranted.  The evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to an effective date prior to November 4, 1994, 
for the grant of service connection for PTSD is denied.



	                        
____________________________________________
	ROBER P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



